DETAILED ACTION
This Office action is in reply to application no. 16/265,691, filed 2/1/19 with a preliminary amendment filed 3/21/22.  Claim 1 has been cancelled.  Claims 2-21 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Objection to the Disclosure
The application data sheet indicates that parent application 13/617,912 is “abandoned”, but this is not the case; the application matured into a patent.  A corrected ADS is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 9 and 16 recite the limitations “the one or more data processors” and “the content sponsor” before either of these has been properly established.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing information to a person about the characteristics of other people. This is a form of managing personal relationships among people; in addition, the specification makes it clear that the overall invention is directed to targeted advertising.  Either of these is among the “certain methods of organizing human activity” deemed abstract. 
Further, the claim recites mental steps which, in the absence of computers, could be performed in the human mind or with paper record.  A salesperson can keep track of purchases of individuals, can receive a request from management to send advertising to only certain individuals who meet a particular condition, can determine how many (and which) users meet the condition, can write this down, can receive revised instructions and can repeat the process for the revised instructions.  None of this presents any difficulty and none requires any technology beyond a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above.  This does not go beyond using a computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).
As the claims only manipulate information about users, requirements for presenting content to users, and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance makes it clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c).  First, such information, being intangible, is not a particular article at all.  Second, the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying the abstract steps are “performed by one or more processing devices” or that as step is performed “by the one or more data processors” does not go beyond a general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.
Claim 16, which has the most, includes a processor and computer-readable storage device storing instructions, along with a generic user interface.  These elements are recited at a high degree of generality and the specification does not meaningfully limit them at all, such that a generic computer would suffice.  It only performs generic computer functions of nondescriptly manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but are likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 3, 5, 6, 10, 12, 13, 17, 19 and 20 simply recite further, abstract manipulation of data; claims 4, 7, 8, 11, 14, 15, 18 and 21 are simply further descriptive of the type of information being manipulated.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 9-12 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turpin et al. (U.S. Publication No. 2008/0189169, filed 30 January 2008).

In-line citations are to Turpin.
With regard to Claim 2:
Turpin teaches: A method performed by one or more processing devices, [0103; a “computer” is used] comprising:
for each user among a plurality of users, generating a structured data set that includes a plurality of attribute-value pairs, with each attribute-value pair specifying a characteristic of the user; [0012-13; a plurality of “user profiles” keep track of such characteristics as “lifestyle, values, and behavioral characteristics of the user”]
receiving, from a content provider, a set of conditions that limit distribution of content to users having a matching structured data set having the attribute-value pairs that match the set of conditions specified by the content provider; [0032; a set of “campaign rules” for an advertising campaign is provided by a “marketer”; 0031; this includes “desired attributes” from the “user profiles”]
determining, by the one or more data processors, how many of the users have the matching structured data set; [0039; a “number of users” who have a particular characteristic is determined]
presenting, in a user interface provided to the content sponsor, a visual indication of how many of the users have the matching structured data set; [0038; the “analytics data” is provided to “marketers”]
while presenting the visual indication of how many of the users have the matching structured data set, receiving, from the content sponsor a revision to the set of conditions; [0116; the marketer selects “user profiles” from the display and makes “updates” using a “Profile Filtering status bar”]
determining a number of the users having structured data sets that match the revised set of conditions; and
updating, within the user interface, the visual indication of how many of the users have the matching structured data set to present the number of the users having the structured data sets that match the revised set of conditions. [0116; “marketing application 512 updates Daily Impressions display 1216 to reflect the estimated number of impressions, over a given time period, the marketer can expect for each of the now-filtered selection of user profiles”; a number of users who have been shown an advertisement reads on the number to whom it was to be shown]

In this and the subsequent claims, although it is not quite explicit that an update is received “while presenting the visual indication of how many of the users have the matching structured data set”, as there are only three choices as to when the update may be received – it must be before, during or after presentation of the visual indication – it would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to choose one from such a short list with a reasonable expectation of success.

With regard to Claim 3:
The method of claim 2, further comprising:
collecting characteristics of a given user; and
populating a portion of the structured data set corresponding to the given user based on the collected characteristics of the given user as attribute pairs representing the given user. [0055; one example of how the data are populated is that “attribute data” is “collected” from “each user profile’s online activity” in a “social network”]

With regard to Claim 4:
The method of claim 3, wherein the characteristics of the given user specifies an interest of the given user, and determining how many of the users have the structured data set comprises determining how many of the users have the interest. [0125; “interests” is one of the criteria; 0039 as cited above, a number of users with any particular characteristics is determined]

With regard to Claim 5:
The method of claim 4, further comprising comparing the set of conditions to the attribute-value pairs of the plurality of users. [0123; e.g. a “birthday range” of a user such as “between January and March of a given year” is used by a “Demographic filter”]

With regard to Claim 9:
Turpin teaches: A non-transitory machine-readable storage device storing instructions that are executable by one or more processing devices, and cause the one or more processing devices to perform operations [0030; a “central processing unit” is in communication with a “memory” storing “software applications”] comprising:
for each user among a plurality of users, generating a structured data set that includes a plurality of attribute-value pairs, with each attribute-value pair specifying a characteristic of the user; [0012-13; a plurality of “user profiles” keep track of such characteristics as “lifestyle, values, and behavioral characteristics of the user”]
receiving, from a content provider, a set of conditions that limit distribution of content to users having a matching structured data set having the attribute-value pairs that match the set of conditions specified by the content provider; [0032; a set of “campaign rules” for an advertising campaign is provided by a “marketer”; 0031; this includes “desired attributes” from the “user profiles”]
determining, by the one or more data processors, how many of the users have the matching structured data set; [0039; a “number of users” who have a particular characteristic is determined]
presenting, in a user interface provided to the content sponsor, a visual indication of how many of the users have the matching structured data set; [0038; the “analytics data” is provided to “marketers”]
while presenting the visual indication of how many of the users have the matching structured data set, receiving, from the content sponsor a revision to the set of conditions; [0116; the marketer selects “user profiles” from the display and makes “updates” using a “Profile Filtering status bar”]
determining a number of the users having structured data sets that match the revised set of conditions; and
updating, within the user interface, the visual indication of how many of the users have the matching structured data set to present the number of the users having the structured data sets that match the revised set of conditions. [0116; “marketing application 512 updates Daily Impressions display 1216 to reflect the estimated number of impressions, over a given time period, the marketer can expect for each of the now-filtered selection of user profiles”; a number of users who have been shown an advertisement reads on the number to whom it was to be shown]

With regard to Claim 10:
The non-transitory machine-readable storage device of claim 9, wherein the instructions cause the one or more processing devices to perform operations further comprising:
collecting characteristics of a given user; and
populating a portion of the structured data set corresponding to the given user based on the collected characteristics of the given user as attribute pairs representing the given user. [0055; one example of how the data are populated is that “attribute data” is “collected” from “each user profile’s online activity” in a “social network”]

With regard to Claim 11:
The non-transitory machine-readable storage device of claim 10, wherein the characteristics of the given user specifies an interest of the given user, and determining how many of the users have the structured data set comprises determining how many of the users have the interest. [0125; “interests” is one of the criteria; 0039 as cited above, a number of users with any particular characteristics is determined]

With regard to Claim 12:
The non-transitory machine-readable storage device of claim 11, wherein the instructions cause the one or more processing devices to perform operations further comprising comparing the set of conditions to the attribute-value pairs of the plurality of users. [0123; e.g. a “birthday range” of a user such as “between January and March of a given year” is used by a “Demographic filter”]

With regard to Claim 16:
Turpin teaches: A system comprising:
one or more computer readable storage devices; and
one or more processors configured to execute instructions stored on the one or more computer readable storage devices, wherein execution of the instructions cause the one or more processors to perform operations [0030; a “central processing unit” is in communication with a “memory” storing “software applications”] comprising:
for each user among a plurality of users, generating a structured data set that includes a plurality of attribute-value pairs, with each attribute-value pair specifying a characteristic of the user; [0012-13; a plurality of “user profiles” keep track of such characteristics as “lifestyle, values, and behavioral characteristics of the user”]
receiving, from a content provider, a set of conditions that limit distribution of content to users having a matching structured data set having the attribute-value pairs that match the set of conditions specified by the content provider; [0032; a set of “campaign rules” for an advertising campaign is provided by a “marketer”; 0031; this includes “desired attributes” from the “user profiles”]
determining, by the one or more data processors, how many of the users have the matching structured data set; [0039; a “number of users” who have a particular characteristic is determined]
presenting, in a user interface provided to the content sponsor, a visual indication of how many of the users have the matching structured data set; [0038; the “analytics data” is provided to “marketers”]
while presenting the visual indication of how many of the users have the matching structured data set, receiving, from the content sponsor a revision to the set of conditions; [0116; the marketer selects “user profiles” from the display and makes “updates” using a “Profile Filtering status bar”]
determining a number of the users having structured data sets that match the revised set of conditions; and
updating, within the user interface, the visual indication of how many of the users have the matching structured data set to present the number of the users having the structured data sets that match the revised set of conditions. [0116; “marketing application 512 updates Daily Impressions display 1216 to reflect the estimated number of impressions, over a given time period, the marketer can expect for each of the now-filtered selection of user profiles”; a number of users who have been shown an advertisement reads on the number to whom it was to be shown]

With regard to Claim 17:
The system, of claim 16, wherein the instructions cause the one or more processors to perform operations further comprising:
collecting characteristics of a given user; and
populating a portion of the structured data set corresponding to the given user based on the collected characteristics of the given user as attribute pairs representing the given user. [0055; one example of how the data are populated is that “attribute data” is “collected” from “each user profile’s online activity” in a “social network”]

With regard to Claim 18:
The system of claim 17, wherein the characteristics of the given user specifies an interest of the given user, and determining how many of the users have the structured data set comprises determining how many of the users have the interest. [0125; “interests” is one of the criteria; 0039 as cited above, a number of users with any particular characteristics is determined]

With regard to Claim 19:
The system of claim 18, wherein the instructions cause the one or more processors to perform operations further comprising comparing the set of conditions to the attribute-value pairs of the plurality of users. [0123; e.g. a “birthday range” of a user such as “between January and March of a given year” is used by a “Demographic filter”]

Claims 6-8, 13-15, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turpin et al. in view of Dernavich et al. (Australia Publication No. 2003299853).

Claims 6, 13 and 20 are similar so are analyzed together.
With regard to Claim 6:
The method of claim 5, further comprising:
determining that a particular user’s structured data set fails to match the set of conditions; and
tagging the particular user’s structured data set as failing to satisfy the set of conditions.

With regard to Claim 13:
The non-transitory machine-readable storage device of claim 12, wherein the instructions cause the one or more processing devices to perform operations further comprising:
determining that a particular user’s structured data set fails to match the set of conditions; and
tagging the particular user’s structured data set as failing to satisfy the set of conditions.

With regard to Claim 20:
The system of claim 19, wherein the instructions cause the one or more processors to perform operations further comprising:
determining that a particular user’s structured data set fails to match the set of conditions; and
tagging the particular user’s structured data set as failing to satisfy the set of conditions.

Turpin teaches the method of claim 5, device of claim 12 and system of claim 19, but does not explicitly teach tracking those whose characteristics do not match, but it is known in the art.  Dernavich teaches systems to facilitate sales [title] in which there is a mismatch with “demographic and psychographic characteristics” of a “buyer”. This is used within a system to “target and customize e-mail campaigns according to historical customer data”. [pg. 2 as printed, upper half of page] Dernavich and Turpin are analogous art as each is directed to electronic means for providing targeted advertising.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Dernavich with that of Turpin as it is simply a substitution of one known part for another with predictable results, simply noting customers who do not match some characteristic as in Dernavich in place of noting customers who do match as in Turpin; the substitution produces no new and unexpected result.

With regard to Claim 7:
The method of claim 6, wherein determining the number of the users having the structured data sets that match the revised set of conditions comprises determining the number of users having the structured data sets that match the revised set of conditions without comparing all values within the structured data set based on the tagging of the particular user’s structured data set. [0031; only “certain attributes and information” are compared]

With regard to Claim 8:
The method of claim 7, wherein determining the number of the users having the structured data sets that match the revised set of conditions comprises determining that fewer users have the structured data sets that match the revised set of conditions than have the matching structured data set. [0069; if the revision requires a higher profile score, an obvious modification as a substitution of one known part for another with predictable results, fewer matching users would necessarily follow]

With regard to Claim 14:
The non-transitory machine-readable storage device of claim 13, wherein determining the number of the users having the structured data sets that match the revised set of conditions comprises determining the number of users having the structured data sets that match the revised set of conditions without comparing all values within the structured data set based on the tagging of the particular user’s structured data set. [0031; only “certain attributes and information” are compared]

With regard to Claim 15:
The non-transitory machine-readable storage device of claim 14, wherein determining the number of the users having the structured data sets that match the revised set of conditions comprises determining that fewer users have the structured data sets that match the revised set of conditions than have the matching structured data set. [0069; if the revision requires a higher profile score, an obvious modification as a substitution of one known part for another with predictable results, fewer matching users would necessarily follow]

With regard to Claim 21:
The system of claim 20, wherein determining the number of the users having the structured data sets that match the revised set of conditions comprises determining the number of users having the structured data sets that match the revised set of conditions without comparing all values within the structured data set based on the tagging of the particular user’s structured data set. [0031; only “certain attributes and information” are compared]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694